DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.
Applicant argued on the Remark, pages 10-12 that El Hamss et al. does not disclose wherein the HARQ feedback enable rule of the Sidelink interface configured for the terminal of the Sidelink interface comprises any one or more of following rules:
enabling or not enabling HARQ feedback for specified Sidelink interface resources;
enabling or not enabling HARQ feedback for terminals in a specified region:
enabling or not enabling HARQ feedback for a specified bearer;
enabling or not enabling HARQ feedback for a specified logical channel;
enabling or not enabling HARQ feedback according to a quantity of data retransmissions
of the Sidelink interface in a set period; and
enabling or not enabling HARQ feedback according to a scheduling transmission
mechanism of the Sidelink interface.
any one or more of following rules:”

In El Hamss et al.; Fig.17; a UE receives a set of rules as well as thresholds for determining whether to enable or disable HARQ (steps 1704,1708; par[0256] Configure HARQ feedback enable rule for terminal). The UE is HARQ feedback enabled (step 1710; par[0257]) to trigger a transmission mode or a feedback mode when a number of NACKs  is less than a threshold; or in par[0160] the UE is enabled or disabled to manage HARQ protocol ( enable HARQ feedback for a specific bearer); enabled to have unicast  HARQ retransmission mode (see para[0257];HARQ feedback according to a scheduling transmission mechanism). In Par[0132-0133] the Ue is configured (enabled) to select HARQ feedback resource; or receive a resource assignment for HARQ transmission ( see par[0143]; enabled HARQ feedback for specific sidelink resource). In par[0143] the UE is configured to use  a logical channel ID for sidelink HARQ feedback (enabled HARQ feedback for a specific logical channel). In par[0141] the UE is configured ( enabled) with multiple resources for HARQ feedback, each corresponds to a geolocation area as the UE moves to a different geographic location ( enabled HARQ feedback for terminals in a specified region).    
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

   Claims 1-2,4-5,8-9,11,13-15,17-18,20,22-23,25-26 and 40 are rejected under 35 U.S.C.
102(a)(2) as being anticipated by El Hams et al. (US Pub.2021/0377912).
In claims 1,13,15,40 El Hams et al. discloses a method for configuring hybrid
automatic repeat request (HARQ) feedback between terminal nodes (see abstract; a UE
receives from a network mapping rule indicating HARQ feedback), comprising:
configuring a HARQ feedback enable rule of a Sidelink interface for a terminal and
indicating the HARQ feedback enable rule of the Sidelink interface to the terminal (see
fig.17; steps 1702,1704,1706; par[0256] a UE receives a feedback resource including set
of rules and thresholds for determine whether to enable or disable sidelink data and
HARQ with another UE); and determining, according to the configured HARQ feedback
enable rule of the Sidelink interface, to enable or not enable HARQ feedback on the Sidelink interface ( see fig.17; step 1708; par[0256] the UE determines whether to 
In Par[0132-0133] the Ue is configured (enabled) to select HARQ feedback resource; or receive a resource assignment for HARQ transmission ( see par[0143]; enabled HARQ feedback for specific sidelink resource). 
In par[0141] the UE is configured ( enabled) with multiple resources for HARQ feedback, each corresponds to a geolocation area as the UE moves to a different geographic location ( enabled HARQ feedback for terminals in a specified region).    
The UE is HARQ feedback enabled (step 1710; par[0257]) to trigger a transmission mode or a feedback mode when a number of NACKs  is less than a threshold; or in par[0160] the UE is enabled or disabled to manage HARQ protocol ( enable HARQ feedback for a specific bearer).
In par[0143] the UE is configured to use  a logical channel ID for sidelink HARQ feedback (enabled HARQ feedback for a specific logical channel).
The UE is further enabled to have unicast HARQ retransmission mode (see para[0257]; HARQ feedback according to a scheduling transmission mechanism).

In claims 2,14 El Hams et al. discloses indicating the configured HARQ feedback enable rule of the Sidelink interface to the terminal through a broadcast message for configuring Sidelink interface resources for the terminal (see fig.12; par[O200] the UE 

In claims 4,17 El Hams et al. discloses sending a physical downlink control channel (PDCCH) deactivation command to the terminal, for indicating the terminal to not enable the configured HARQ feedback enable rule; or sending a PDCCH activation command to the terminal for indicating the terminal to enable the configured HARQ feedback enable rule (see par[0206] the resource scheduled for UE may be dynamically activated or deactivated by DCI. In fig.17, step 1710, par[0256] the rules indicates whether the Ue is disabled or enabled to use HARQ feedback).

In claims 8,22 El Hams et al. discloses indicating the configured HARQ feedback enable rule of the Sidelink interface to the terminal through a PDCCH command for configuring Sidelink interface resources for the terminal (see par[0131] the HARQ sidelink resource may be preconfigured from the network or selected by the UE).



In claims 11,25 El Hams et al. discloses the specified Sidelink interface resources are specified frequency resources (see par[0132] the Ue may reserve the resource by sending a control signal to reserve frequency resource), or specified bandwidth part (BWP) resources, or specified carrier resources (see par[0146] the Ue is preconfigured with subcarrier spacing);or the method is applied to a base station ( see par[0206] the gNB dynamically schedules resource for the UE or relay node or central unit (CU) or distributed unit (DU) in a base station unit, or a third party terminal for scheduling Sidelink transmissions between terminals to configure the HARQ feedback enable rule of the Sidelink interface for the terminal.

In claims 26, El Hams et al. discloses the configuration node is a base station or relay node or central unit (CU) or distributed unit (DU) in a base station unit, or a third party terminal for scheduling Sidelink transmissions between terminals ( see par[0206] the gNB schedules resources for the UE dynamically via DCI activating/deactivating); or after determining the terminal to enable or not enable HARQ feedback on the Sidelink interface according to the configured HARQ feedback enable rule of the Sidelink interface, the method further comprises:
notifying a peer terminal on the Sidelink interface to enable or not enable HARQ feedback on the Sidelink interface ( see fig.17; steps 1704, 1708,1710; par[0256] based on the received rules/threshold, the UE determines whether to enable or disable HARQ feedback).

In claims 5,18,20 El Hams et al. discloses indicating the configured HARQ feedback enable rule of the Sidelink interface to the terminal through a medium access control control element (MAC CE) configured for the terminal ( see par[0144] the UE indicates to the network reliability and latency via MAC control element); wherein the indicating the configured HARQ feedback enable rule of the Sidelink interface to the terminal through the MAC CE configured for the terminal comprises: indicating the terminal to enable or not enable HARQ feedback of the Sidelink interface through a logic channel 
a radio bearer (RB) identification of the Sidelink interface for enabling or not enabling HARQ feedback; or a LCID of service data of the Sidelink interface for enabling or not enabling HARQ feedback; or a bitmap for indicating to enable or not enable HARQ
feedback for a corresponding RB ( see par[0144] the UE receives resource assignment
from the network, maps logical channel ID required for HARQ feedback to certain logical
channel ID group ID) or a data quality of service (QoS) threshold for enabling or not
enabling HARQ feedback (see par[0146] the UE determines QOS characteristics of the
packet to be configured with HARQ resource); or a physical layer channel quality
threshold parameter for enabling or not enabling HARQ feedback (see par[0142] the UE
reselects HARQ feedback if the SNR or CINR of the data transmission is below a
threshold); or a physical layer HARQ retransmission number count threshold for
enabling or not enabling HARQ feedback.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413